Exhibit 2.1 STOCK PURCHASE AGREEMENT By and Among CDK GLOBAL, LLC, DEALIX CORPORATION, AUTOTEGRITY, INC. AND AUTOBYTEL INC. Dated as of May 21, 2015 TABLE OF CONTENTS SECTIONS 1. Definitions 1 Defined Terms 1 Interpretation 8 Knowledge 8 2. Purchase of Shares 8 Purchase of Shares 8 Purchase Price 9 Closing 11 3. Representations and Warranties Concerning the Companies 11 Organization and Standing 11 Capitalization 11 Subsidiaries; Investments 12 Authorization and Validity of Agreements 12 No Violations 13 Consents; Required Consents 13 Financial Statements 13 Conduct of Business; Records and Books of Account 14 Absence of Undisclosed Liabilities 14 Taxes 14 Good and Marketable Title; Fixed Assets; Sufficiency of Assets 16 Real Property; Leases 16 Intellectual Property 17 Insurance 20 Contracts 21 Customers 21 Loan Agreements, Debt Instruments and Guarantees 21 Labor Discussions and Troubles 21 Claims and Litigation 22 Compliance with Laws; Permits and Licenses 22 Absence of Certain Changes 22 No Material Adverse Change 23 Employees; Employment Practices; Compensation and Vacations 23 Employee Benefit Plans 25 Environmental Compliance 26 Capital Expenditures 26 No Bankruptcy Proceedings 26 -ii- Bank Accounts and Safe Deposit Boxes 27 Casualty Losses 27 Transactions with Affiliates 27 Accounts Receivable 27 Accounts Payable 27 Disclosure 28 4. Representations and Warranties Concerning Seller 28 Organization and Standing 28 Authorizations; Consents 28 No Violations 29 Title to Company Shares 29 Brokers’ and Finders’ Fees 29 5. Representations and Warranties of Buyer 29 Organization and Standing 29 Authorization; Consents 29 No Violations 30 Brokers’ and Finders’ Fees 30 Claims and Litigation 30 6. Covenants of the Companies, Seller and Buyer 30 Ongoing Management of the Companies 30 Access to Information 32 Notification of Certain Matters 32 Covenants Regarding Cash and Intercompany Accounts 32 Non-Competition; Non-Disclosure; Non-Hire 32 Cooperation by Seller and the Companies 34 Exclusivity 35 Assignment and Transfer of Employee Documents 35 Termination of Redwood City, California Lease 35 7. Covenants of Buyer 36 Notification of Certain Matters 36 Cooperation by Buyer 36 Employees; Independent Contractors 36 8. Tax Matters 39 Tax Indemnification 39 Taxable Period 39 Tax Returns and Payments 39 Notification of Inquiry 40 -iii- Contest and Settlement 40 Cooperation and Exchange of Information 40 No Recourse to Customers 40 Transfer Taxes 41 Miscellaneous 41 Companies-ADP Tax Matters Agreement 41 9. Conditions to the Obligations of Buyer, Deliveries by Seller and the Companies 41 Performance 41 Representations and Warranties True and Correct; Delivery of Certificates 42 No Litigation 42 Government Approvals 42 No Material Adverse Change 42 Consents 42 Proceedings 42 Delivery of Transition Services Agreement 42 Resignations of Directors and Officers 43 Conditions to Seller's Obligation; Deliveries by Buyer 43 Performance 43 Representations and Warranties True and Correct; Delivery of Certificate 43 No Litigation 43 Government Approvals 43 Proceedings 43 Delivery of Transition Services Agreement 44 Companies ADP Tax Matters Agreement 44 Purchase Price 44 Termination, Amendment and Waiver 44 Termination 44 Effect of Termination 45 Amendment 45 Waiver 45 Indemnification 45 Indemnification 45 Indemnification Procedure 46 Limitations on Indemnification 49 Miscellaneous 51 Notices 51 Entire Agreement 52 -iv- Governing Law 52 Dispute Resolution, Forum 52 Severability 53 Assignability 53 Counterparts; Headings 53 Survival of Representations, Warranties and Covenants 53 Public Announcement 53 Expenses 54 -v- EXHIBITS Exhibit A Form of Transition Services Agreement Exhibit B Retention Bonuses SCHEDULES Schedule 1.1(a) Agreed Upon Accounting Policies Schedule 1.1(b) Leased Properties Schedule 1.1(c) Permitted Liens Schedule 2.2 Form of Closing Date Working Capital Calculation Schedule 2.2(b) Wire Transfer Instructions Schedule 3.1
